October 19, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-0506 Re:Nationwide Life Insurance Company Nationwide Variable Account-II Form N-4 Registration Statement (File No. 333-144053) Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account-II (“Variable Account”), we are filing this correspondence in response to the comments in your letter dated August 28, 2007, in connection with the Initial Registration Statement on Form N-4.The attached draft registration statement is redlined to reflect changes in disclosure since the filing of the Initial Registration. This filing is being made electronically via EDGAR in accordance with Regulation S-T. 1.Comment Cover Page: Please revise the first paragraph to remove any implication that an investor may not rely upon the prospectus as a document describing all the material rights and features of the policy. Response: We have amended the disclosure by removing the following from the cover page: “- the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.” 2. Comment Glossary-Valuation Related Definitions (p.3): In the definition of “Valuation Date,” please delete the reference to Nationwide to clarify that accumulation unit value is determined each day that the NYSE is open other than the holidays identified in the narrative on page 31. See Rule 22c-1(b)(1)(iii). Also, for the definition of “Valuation Period,” the term “close of business” is unclear. Please indicate the time or the entity whose closing time controls. In addition, either here or the first time it is used in the text (page indicated), please define the following terms: “Multiple Maturity Separate Account” (p.3), “transaction amount” (p.6), and “current income benefit base” (p.8). Response: a. We have amended our disclosure by removing the reference to Nationwide in the definition of Valuation Date. b. We have amended the definition of Valuation Period as follows: “The period of time commencing at the close of a valuation date and ending at the close of the New York Stock Exchange for the next succeeding valuation date.” c. We have added a definition of Multiple Maturity Separate Account. d. We have placed a cross reference for “transaction amount.” e. The term “Current Income Benefit Base” has been capitalized throughout the prospectus and a cross-reference to the “Lifetime Income Option” section in the prospectus has been added to the Fee Table in endnote 6, which states:“More information about the Current Income Benefit Base can be found in the “Lifetime Income Option” section of this prospectus.” 3. Comment Fee Tables- Generally (pp 6-8): The narrative in the tables about option availability and fixed account charge deductions is distracting. To the extent possible, please remove excess verbiage from the fee tables through short footnotes with limited disclosure and cross references to prospectus text. Response: We have amended our disclosure by eliminating certain endnotes and adding cross references. 4. Comment Fee Table footnotes- Generally (pp. 6-8): Wherever possible, please limit the footnotes to the required Item 3 disclosure or cross reference to descriptions in the text. In this regard, please note that Instruction 9 to Item 3 permits a tabular presentation of the CDSC within the larger table. Cross-references are sufficient to address eligibility criteria for optional features. Finally, as short-term trading fees are reflected in the Separate Account Transaction Fee table, please move the related Underlying Fund Table footnote to the Appendix A fund disclosure or a similarly appropriate place in the prospectus. Response: a.We have amended our disclosure by limiting the endnotes or making cross references to descriptions in the text. b. The fee table was modified by moving the declining CDSC schedule from the endnotes to the fee table. c. We have deleted the fund disclosure in the “Underlying Mutual Fund Annual Expenses” section. 5. Comment Recurring Contract Expense Table (p.6): The parenthetical following “Spousal Protection Option is unnecessary; please delete it. For the Lifetime Income Option and the Spousal Continuation Option”, the fee should be identified as a percentage as of the income benefit base in the table, not the footnotes. For both options, add a footnote stating the Total Variable Account Charge calculation assumes the current income benefit base and variable account value are equal or explain to the Staff why this is not appropriate.Also, modify the Summary Table of Maximum Expenses table to address the same issues. Response: We have deleted the parenthetical following the Spousal Protection option. We have amended our disclosure by separating the listing of the Lifetime Income Option and the Spousal Continuation Benefit from the rest of the optional riders. These two riders and the expenses associated with them are now listed under the Maximum Variable Account Charge. 6. Comment Underlying Mutual Fund Expense Table (p.8): Please delete the reference to Short-Term Trading Fees in the preamble. See Comment 4, above. Also, we remind you that the maximum and minimum charges should reflect any acquired fund fee expenses. Response: We have deleted the reference to Short Term Trading Fees. The minimum and maximum charges reflect any acquired fund fee expenses. 7. Comment Expense Example (p.9): Please confirm that the examples reflect the cost of the 3% Extra Value Option but not the extra charges owed for a 3% credit on $10,000. Response: The expense assumptions in the example include the cost of the bonus option, but the contract value assumption does not reflect the bonus credits.Per form requirements, the example reflects a contract value of $10,000. 8. Comment Ten Day Free-Look Recapture (pp. 10,11,22,42): Please revise the free look disclosure throughout the prospectus to indicate that when a contract owner exercises the free look right, the amount returned upon cancellation will be the greater of premiums paid, surrender value or any other amount required by law. Response: The language in the Ten Day Free-Look subsection of the Synopsis of the Contract Section has been amended to replace the existing disclosure with the following clarifying disclosure: Under state insurance laws, you have the right, during a limited period of time, to examine your contract and decide if you want to keep it or cancel it. This right is referred to as your “free look” right. The length of this time period depends on the law of your state, and may vary depending on whether your purchase is a replacement or not. Check your contract for more details about your free look right. Additionally, the Right to Examine and Cancel Section has been amended to replace the existing disclosure with the following disclosure: If after purchasing your contract, you change your mind and decide that you do not want it, you may return it to us within a certain period of time known as a right to cancel period. This is often referred to as a “free look.”Depending on the state in which you purchased your contract, and, in some states, if you purchased the contract as a replacement for a prior contract, the right to cancel period may be ten (10) days, or longer, measured from the time that you received your Annuity. If you return your contract, during the applicable period, we will refund your current account value plus any tax charge deducted, less any applicable federal and state income tax withholding and depending on your state’s requirements, any applicable insurance charges deducted.The amount returned to you may be higher or lower than the purchase payment(s) applied during the right to cancel period.Where required by law, we will return your purchase payment(s), or the greater of your current account value and the amount of your purchase payment(s) applied during the right to cancel period, less any applicable federal and state income tax withholding. In some states, we may require that an initial premium designated for a subaccount be allocated to a money market subaccount designated by Nationwide during the free look period.After the free look period, we will convert your contract value (your initial premium and credit plus any earnings less any expenses) into accumulation units of the subaccounts you previously selected. The accumulation units will be allocated based on the accumulation unit value next computed for each subaccount. 9. Comment: Capital Preservation Plus (“CPP”) Option (p.11): The disclosure says this option is not available. See also p. 23. Please disclose when the option will be offered or delete all references to the option throughout the prospectus. Response: We have amended our disclosure by eliminating the Capital Preservation Plus Option section, redrafting the section on the Capital Preservation Plus Lifetime Income Option (CPPLI) and adding the elements of Capital Preservation Plus that apply to it. We have also made the disclosure clearer, including how the withdrawal phase is triggered and what happens if a contract owner makes a withdrawal. 10. Comment Underlying Mutual Funds (pp. 12, 15): Please state conspicuously from whom a prospectus containing more complete information on each portfolio company may be obtained. See Item 5(d) of Form N-4. Response: We have added the following disclosure to the fourth paragraph of “Investing in the Contract”: Contract owners receive underlying mutual prospectuses when they make their initial sub-account allocations and any time they change those allocations. Contract owners can obtain prospectuses for underlying funds at any other time by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. 11. Comment Market Value Adjustment (p. 13) Please confirm to the staff that the market value adjustment (MVA) associated with the Guaranteed and Target Term Account Options has been separately registered pursuant to the Securities Act of 1933 (“33 Act”) and provide the SEC file numbers. Response: The MVA has been registered under the SEC 33 Act File No. 333-133163. 12. Comment Identification of Underlying Mutual Funds (p.16): This section describes certain payments made to affiliates. In your response letter to the Staff, describe these transactions more specifically and clarify how each is consistent with Section 17e of the Investment Company Act of 1940 (“40 Act). Response: Nationwide believes that the disclosure identifies services provided by Nationwide on behalf of the underlying mutual funds.For example, the disclosure indicates that Nationwide aggregates and transmits contract owner purchase and redemption orders to the funds, and thus incurs expenses that would otherwise be borne by the funds if the funds were to process such transactions on an individualized basis.Nationwide does not believe that disclosing an exhaustive list of all services that are or may be provided is warranted; the disclosure sufficiently describes the arrangements between Nationwide and the underlying funds (or their affiliates), and does not contain any material omission or untrue statement that would cause the disclosure to be misleading.The disclosure also suffices to ensure contract owners are made aware of any potential conflict of interest that may arise from such arrangements, and indicates that Nationwide may consider, among other factors, the receipt of such payments when selecting underlying funds to be offered through the contract.Nationwide also notes that there is no requirement in Form N-4 to provide more specific disclosure. Nationwide believes that its receipt of such payments represents compensation for legitimate services it provides to the underlying funds, rather than compensation “for the purchase or sale of any property to or for” any registered investment company, and thus falls outside the prohibition of Section 17(e).There is no connection between the receipt of such payments and any purchase or sale of any property to or for an investment company.Rather, as noted in the prospectus, Nationwide receives such payments in order to defray the costs of promoting, marketing, and administering the contract and the underlying mutual funds.Because these costs are not insignificant, Nationwide considers such compensation (in addition to other criteria), when choosing which underlying funds to offer through the contract. Nationwide notes that such payments are quite common in the variable contract industry because they compensate insurers for “sub-transfer agency” and other types of administrative services as well as distribution and other marketing services.To quote remarks made by Mr. Andrew Donohue at the November 17, 2006 ALI-ABA Conference on Life Insurance Company Products, “it is settled that a fund may pay for legitimate distribution services under a bona fide 12b-1 plan, and that an adviser may pay out of its profits for legitimate distribution or other services rendered.” 13. Comment Waiver of contingent Deferred Sales Charge (p. 17): Is the CDSC waived for purchase paymentsa co-annuitant makes to the contract under the Beneficiary Protector II Option? Is so, please revise the reference to “spousal protection option in the second sub-paragraph (2) on page 17. Response: We have amended the second sub-paragraph (2) on page 17 by stating the following: (2) upon payment of a death benefit. However additional purchase payments made tothe contract after receiving the benefit of an increased contract value (under either the Spousal Protection Annuity II Option or the Beneficiary Protector II Option) are subject to the CDSC provisions of the contract; or 14. Comment Short Term Trading Fees (pp. 18-19):Consistent with Comments 4 and 6 above, please revise the cross-reference to the list of underlying funds charging short-term trading fees. Response: We have amended this disclosure by deleting the following provision: “For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Underlying Mutual Fund Annual Expenses" earlier in this prospectus.” 15. Comment Combination Enhanced Death Benefit II Option (pp. 19-20):Please explain “the 5% interest anniversary value” and show how it is calculated or indicate where the information is covered. Response: We have amended our disclosure by adding the following parenthetical to the “Combination Enhanced Death Benefit II Option” subsection: “(See the “Death Benefit Calculations “ section beginning on pagefor a description of this value.)” 16. Comment: Spousal Protection Annuity II Option (p. 20):The parenthetical under sub-paragraph (3) is not clear.Please delete or revise. Response: We have amended this disclosure by deleting the aforementioned parenthetical.This disclosure, will now read as follows: “Both spouses must be age 85 or younger at the time the contract is issued;” 17. Comment: Beneficiary Protector Option (pp. 20-21):The third paragraph implies the charge for this option does not stop upon annuitization.If this is incorrect, revise.Otherwise state this directly and fix the disclosure on pages 11 and 19. Response: The charge for this option stops upon annuitization, and disclosure found under the Charges and Expenses section notes that “[t]he charges associated with optional benefits are generally only assessed prior to annuitization.”We have added the following sentence to the first paragraph of the Beneficiary Protector II Option which states “Nationwide will stop assessing this charge when the contract is annuitized.” 18. Comment: Extra Value Option (pp. 21-22) a. Numbered Paragraphs on Page 21:Disclose that if contract value drops due to poor investment experience, the contract owner can be worse off than without the credit because the recaptured amount may be more than 3% of contract value at the time of recapture. Response: We believe that the disclosure noted below under the Extra Value Option section provides notice to the contract owner that if their contract value drops due to poor investment experience their contract can be worse off than without the credit. Current disclosure under the Extra Value Option provides that: (4)If the market declines during the period that the bonus credits are subject torecapture, the amountsubject to recapture could decrease the amount ofcontract available for surrender. (5)The cost of the extra value option and the recapture of the credits (in theevent of a surrender) could exceed any benefit of receiving the extra valueoption credits. Coupled together, this disclosure makes it clear that if contract value drops due to poor investment experience, the contract owner can be worse off than without the credit. 18. b.
